 58DECISIONS OF THENATIONALLABOR RELATIONS BOARDGrey Line Scenic Tours,Inc.d/h/aCaliforniaNevada' Golden ToursandTeamsters,Chauf-feurs,Warehousemen and HelpersUnion, Local533, International Brotherhood of Teamsters;Chauffeurs,Warehousemen and Helpers ofAmericaChauffeursUnion Local 265,International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpersof AmericaandTeamsters,Chauf-feurs,Warehousemen and HelpersUnion, Local533, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 32-CA-5967 and 32-CB-1637126 February 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 28 March 1985 Administrative Law JudgeEarldean V.S. Robbins issued the attached deci-sion.Respondent Grey Line Scenic Tours, Inc.,d/b/a California Nevada Golden Tour filed excep-tions' and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member, paneLThe Board has considered-the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, flndings,2 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Grey LineScenicTours,Inc.d/b/aCaliforniaNevadaGolden Tours, Oakland, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.IThe judge approved a unilateral settlement agreement in Case 32-CB-1637, and granted the General Counsel's motion for leave to with-draw the complaint.2 In the last full paragraph of sec III,A,2 of the judge's decision thejudge stated that the Respondent engaged in separate negotiations withLocal 265, which resulted in a separate agreement being entered into on21November We find the date of that agreement was 21 October Wealso correct an error appearing at the beginning of sec III,A,4 of thejudge's decision The judge's sentence begins "On March 18 Tarson senta letter to Perry " The date of that letter was 28 March. These inadvert-ent errors do not affect our decisionDaniel R. Fritz Esq.,for the General Counsel.James A. Carter, Esq.,of San Francisco, California, forthe Respondent Employer.Kenneth N. Silbert, Esq. (Beeson, Tayer & Silbert),of SanFrancisco, California, for the Respondent Union.Patrick D. Dolan, Esq.,of Reno, Nevada, for the Charg-ing Party.DECISION,STATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge.Thismatter wastried before me in Oakland, California,on October 23 and 24, 1984. The charge in Case 32-CA-59671was filed by Teamsters, Chauffeurs, Warehouse-men and Helpers Union, Local 533, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (Local 533), on October 17, 1983,and served on Grey Line Scenic Tours, Inc. d/b/a Cali-forniaNevada Golden Tours (Respondent) on October18, 1983. The amended consolidated complaint, whichissued on August 16, 1984,,alleges, inter alia,2 that Re-spondent violated Section 8(a)(1), (2), and (5) of the-Na-tional Labor Relations Act (the Act).The principalissuesherein are:1.Whether Respondent violated Section 8(a)(1), (2),and (5) of the Act by recognizing Local 265 as the col-lective-bargaining representative of a portion of the ap-propriate bargaining unit; by negotiating separately withLocal 265; and by entering into, and implementing, theterms of a separate collective-bargainingagreement withLocal 265, which covered only a portion of the certifiedappropriate unit and reduced the wages of the coveredemployees.2.Whether Respondent violated Section8(a)(1) and(5) of the Act by unilaterally reducing the wages of em-ployees pursuant to its "final, offer" in, December 1983;by unilaterally changingwagesand working conditionsof unit employees in May 1984; and by refusing to pro-vide the joint bargaining representative of unit employ-ees with requested financial information.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a Nevada corporation with an office andplace of business in Oakland, California, is engaged inthe operation of an interstate bus transportation system.During the 12-month period preceding the issuance ofthe amended consolidated complaint Respondent, in thecourse and conduct of its business operations, derivedgross revenues in excess of $50,000 from the transporta-tion of passengers from the State of California directly topoints outside the State of California.IAt the commencement of the hearing, I granted the General Coun-sel'smotion to sever Case 32-CB-1637 from Case 32-CA-5967 and ap-proved a unilateral settlement agreement in Case 32-CB-1637, whichremedied all the allegations of the complaint relating to that matter. Inhis posthearing brief, the General Counsel requested that I treat this re-quest as a motion for leave to withdraw the complaint in Case 32-CB-1637 required by the settlement agreement on compliance therewithThat motion is granted.2Because I approved the unilateral settlement agreement that disposedof all the allegations of the consolidated complaint relating to Case 32-CB-1637, the hearing and decision herein relates only to Case 32-CA-5967 and the 8(a)(1), (2), and (5) allegations of the consolidated complaintpertaining thereto283 NLRB No. 12 CALIFORNIA NEVADA GOLDEN TOURSThe amended consolidated complaint alleges, Re-spondent admits, and I find that Respondent is, and hasbeen at all times material,an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II,LABOR ORGANIZATIONThe complaintalleges,Respondent admits, and I findthat Local 533 and Local265 are now,and have been atall times material herein,labor organizations within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1. IntroductionRespondent transports individuals between the SanFrancisco Bay Area and resort casinos in Reno andSouth Lake Tahoe, Nevada. In January 1974 Local 533and Local 265 were certified as the joint collective-bar-gaining representative of Respondent's drivers in the SanFrancisco Bay Area, Reno, and South Lake Tahoe.Thereafter in 1974 and 1977 Respondent and the jointrepresentative entered, into successive collective-bargain-ing agreements. In 1979, during the term of the secondagreement, Peerless Stages, Inc. purchased Respondent.3Thereafter in April 1981 Respondent and the joint repre-sentative entered into a collective-bargaining agreementeffective by its terms from November 1, 1980, throughOctober 31, 1983. According to Lloyd Perry, who hasbeen Respondent's president since it was acquired byPeerless, this was his first negotiation with the joint rep-resentative and at no time was it ever mentioned, norwas he ever aware, prior to the incidents involvedherein, that Local 533 and Local 265 were the certifiedjoint representative of Respondent's drivers.Even though Local '533 and Local 265 are joint repre-sentatives, the Nevada drivers are members of Local 533and the collective-bargaining agreement as to them is ad-ministered by 'Local 533, and the San Francisco BayArea driversare membersof Local 265 and the collec-tive-bargaining agreement is administered as to them byLocal 265. Respondent's passengers originate in the BayArea from where they are transported to Nevada andback to the Bay Area. However, for purposes of driverassignment, some of the runs originate in Reno. The runsthat originate in Reno are manned by Local 533 driversand the runs that originate in the Bay Area are mannedby Local 265 drivers. These runs are posted for bids andare awarded to the most senior bidder.The 1980-1983 collective-bargaining agreement pro-vides that Respondent shall maintain at least 10 bid runassignments4 and that Respondent shall attempt to pro-'Peerless owns a^group of companiesconsistingof three operating buscompanies, including Respondent, a sales company, California NevadaGolden Tours, Inc. d/b/a Betty's Tours, whichis the salesarm for thebus companies,and an overhead company, Sunwest Travel Industries,which is the overhead arm for all of the companies owned byPeerless@This requirement is subject to the proviso that Respondent's oper-ations aresufficient to cover that number of runs.59vide nearly equal numbers of bid run assignments for theSan Francisco Bay Area and the Reno-Lake Tahoe area.In November 1982 Respondent reassigned some runs thathad previously originated in Reno so that they originatedin San Francisco.5Local 533 and the Reno drivers expresseddispleasurewith this arrangement and on June 13, 1983,6 Perry metwith Local 533 Shop Steward Al Bice, Local 533 Secre-tary-Treasurer Ed Greeley, and Local 265 Secretary-Treasurer Bill McElroy to discuss Local 533's objectionto the existing arrangement. Despite McElroy's statedobjections to the proposed change,anyagreement wasreached whereby Reno would receive additional bid runseffective July 7. However, the Reno drivers would berequired to pay any cost of lodging in excess of the$10.70 Respondent paid for the lodging of San Franciscodrivers in Reno.Thereafter Bice posted a memo to all drivers settingforth thisagreement.By letter dated July 1 and ad-dressed to Clay Pierce,businessagent for Local 533,Perry acknowledged the Bice memo and set forth someaspects of the agreement that allegedly were not includ-ed in this memo-specifically, that the Reno runs wereonly guaranteed during thesummer season,that theguarantee was only for fourruns insteadof the five re-ferred to in the Bice memo, and that the formula forlodging expenses applied in both San Francisco and SanJose.2.Theseparate negotiationswith Local265 and theimplementation of the resulting agreementOn July 25 Local533, throughGreeley,notifiedRe-spondent of its intentto modifythe agreement.The bodyof the letter reads:Please accept this letter as notification of ourwish to open our Agreement with your company inaccordance with the provisions of the Labor Rela-tions Act of 1947.We hope to continue our friendly relationshipwith your Company.The record does not indicate the response, if any, to thisletter.On September 21 McElroy sent the following mail-gram to Respondent:IN REGARDS TO NEGOTIATIONS ON OUR CURRENTWORKING AGREEMENT LOCAL 265 HAS TAKEN THEPOSITIONTO NEGOTIATE THE CONTRACT AS ASINGLE BARGAINING UNIT PLEASE REPLY ASAP.R.W. MCELROY, VICE PRESIDENT5According to Perry, the reason for this was the weather conditionsSpecifically,at times during the winter,weather conditions are such thatdrivers on a Reno run could not be returned to Reno on a paying runInstead the driver would have to fly from the Bay Area back to Reno ordeadhead back to Reno in a bus,causing an additional operational ex-pense.BUnless otherwise indicated,all dates in June through December arein 1983 and all dates in January through May are in 1984. 60DECISIONSOF THE NATIONALLABOR RELATIONS BOARDRespondent responded by mailgram as follows on Sep-tember 23:PEERLESSSTAGES-GOLDENTOURS AGREES TO BAR-GAIN WITH YOU AS SINGLE UNIT.YOURS TRULYA.J.G.On October 3 Local 533sent a mailgramto Respond-ent, the body of which reads:PLEASE BE ADVISED THAT LOCAL 533 REMAINSREADY AND WILLING TO MEET WITH YOUR COMPA-NY TO NEGOTIATE TERMS AND CONDITIONS OF SUC-CESSOR LABOR AGREEMENT TO BE EFFECTIVE NO-VEMBER 1 1983. ALSO PLEASE BE ADVISED THATLOCAL 533 EXPECTS AND DEMANDS ALL NEGOTIA-TIONSMEETINGS INVOLVING SUCCESSOR LABORAGREEMENT INCLUDE, AND TAKE PLACE IN THEPRESENCE,BOTH LOCAL 533 AND 265, THE JOINTLYRECOGNIZED BARGAINING REPRESENTATIV [sIc].ANY SEPARATE MEETING WITH LOCAL 265 CON-CERNING A SUCCESSOR LABOR AGREEMENT WILL BEDEEMED TO BE UNLAWFUL UNILATERAL NEGOTIA-TION FOR WHICH WE WILL TAKE APPROPRIATEACTION.GIVEN THE OCTOBER 31 ANNIVERSARYDATE OF THE EXISTING AGREEMENT LOCAL 533 HASGIVEN THIS PRIORITY AND IS AVAILABLE TO MEETAT THE' CONVENIENCE OF THE OTHER PARTIES.On October 6 Respondent sent a letter to Local 533,the body of which reads:Lloyd Perry will be available to meet with you todiscuss the working agreement.The arrangementsfor a meeting can be made by calling Lloyd Perryat (415) 444-2900.By letter dated October 17, Local 533 responded asfollows:In responseto your letter of October 6th, we willbe happy to meet with you or Mr.Perry at a mutu-ally agreeable time, but must advise that representa-tives of Chauffeurs Local 265 must be included inallnegotiating meetings sinceLocal 533and Local265 jointlyrepresent the bargaining unit.Please.refer to our telegram sent on October10th.Advise the best meeting dates,for you or Mr.Perry.On October 20 Respondentsent a letterto Local 533,the body of which reads:In responseto your letter of October 17, 1983 toMr. Gaeta,I am available to meetwith you in Oak-land atyourconvenience.If you wishto includerepresentatives of Chaufeurs [sic] Local 265 in themeeting,I have no objection.Despitebeing placed on notice by Local 533 thatLocal 265 and Local 533 were point representatives andthat Local 533 was only amenable to jointnegotiations,Respondentengaged in separate negotiationswith Local265 that resulted in a separate agreement entered into byRespondent and Local 265 on November 21, which re-duced the -basic wage rate from $8.65 an hour to $8.00 anhour.ThereafterRespondent implemented this agree-ment by reducing the wages of the San Francisco driversby 65 cents an hour effective November 1.3.The Novembernegotiations and theimplementation of Respondent's Noveiber 9proposalOn November 7, Local 533sent a mailgramto Local265, the body of which reads:AS YOU ARE WELL AWARE WE HAVE SET UP AMEETINGWITH CALIFORNIA NEVADA GOLDENTOURS TO BEGIN NEGOTIATIONS ON A NEW CON-TRACTFOR NOVEMBER 8 1983. . . . WE EMPHASIZETHAT THIS IS A JOINT AGREEMENT BETWEEN LOCAL265, 533 AND THE COMPANY AND WHATEVER COMESFROM THESE NEGOTIATIONSWILLBIND ALL THREEPARTIES JOINTLY....AS PER CONVERSATIONWITH AL TARSON THIS DATE IT IS IMERATIVE [SIC]THAT A REPRESENTATIVE FROM YOUR LOCAL' BETHERE.On October 17, Local 533 -filed an unfair labor prac-tice charge against Respondent in Case 32-CA-5967 al-leging thatRespondent'sseparatenegotiationswithLocal 265 violated Section 8(a)(l), (2), and (5) of theAct.On November 8 Local 533 met with` Respondent asscheduled.Present forLocal533 ' were Business Repre-sentative Al Tarson,Greeley, and Bice. Present for Re-spondent was Perry. The shop steward for Local 265,Tom Mueller,was also present but, according to Tarson,was there only as an observer and did not participate inthe negotiations.Tarson testified that, at the outset of themeeting,Greeley stated that because there was nospokesman for Local 265 present they could not enterinto joint bargaining negotiations.Perry said they couldgo over the contract and submitted some proposals thatincluded provisions that the expired agreement be modi-fied to eliminate all references to Local 265,to limit theagreement to the Nevada operation only, and, inter alia,to reduce wages for full-time employees to $7.20 an hourand for casual employees to $6.90 an hour for the firstyear of a 3-year agreement with 30-cent increases in eachof the remaining 2 years of the agreement.Following a caucus to review these proposals, Local533 rejected all of Respondent's proposals and submitteditsproposal for, inter alia, an increase in wages of 50-cents per hour in all classifications-each contract yearand, further,that all drivers be paid the same whethercasual or full time. Following a second caucus Perry re-jected Local 533's proposal, and submitted a counterpro-posal for, inter alia,a wage rate of $8 an hour for full-time employees and $7.617 an hour for casual employeesfor the first year of the contract with no increase inwages for casual employees throughout the life of thecontract,a 33-cent increase the second'year of the'con-tract, and a 32-cent increase for the third year of thecontract.This counterproposal,which Perry character- CALIFORNIA NEVADA GOLDEN TOURSized as Respondent's final proposal,was rejected by theUnion at which point Greeley stated that because Local265 was not in fact represented by the business agentthey could not actually consider this as negotiations andsince Local 265 was not party to the negotiations be-cause they had signed the contract with Respondenttherewas no alternative except to wait for a decisionfrom the Board as to the legality of the separate negotia-tions between Local 265 and Respondent.The meetingadjourned with no date set for further meetings.Perry does not dispute that Tarson's testimony as tothis or subsequent negotiation sessions is accurate as faras it goes.He does testify as to additional details of hiscomments regarding Respondent's financial situation. Ac-cording to him, when he met with the Union on Novem-ber 8, Respondent was in pretty desperate financialstraits and he told the Union he had to have concessionsimmediately.Perry further testified that Respondent's at-torney advised Respondent that in order to avoid the fi-nancial burden of going into Chapter 11,Bankruptcy,Respondent should hire a financial consultant to assist itout of its financial difficulties.On this advice Curtis washired and thereafter Curtis negotiated settlements withRespondent'smajor creditors in a manner that permittedRespondent to continue operations.Respondent's cashflow problems became critical about the end of January1983when it came to management's attention that Re-spondent's controller had failed to file the withholdingstatements and 'to remit to the Internal Revenue Servicetaxeswithheld from the pay of about 200 employees,Curtis negotiated a settlement with the IRS for extendedpayment of the tax liability over a 3-year period with aballoon payment at the end of the period.He also set upa cash flow budget,which he monitored on a daily basis.The three owners agreed to forgo their salaries for De-cember 1982 and took a 10-percent pay cut for 1983.Four orfive,presidents were terminated and some middlemanagement personnel.One of Respondent's two ac-counting offices was closed,and the position of control-lerwas eliminated.Curtis advised'thatwages wouldhave to be reduced to less than$8 per hour.Accordingto Perry, he related these details to the Union.On November 9 Local 533 sent a letter to Respondent,the body of which reads:In reference to the contract negotiations betweenLocal 533 and your company held at Sacramento,California on November 9, 1983, this letter is yournotification that' Local 533 does not accept yourcompany's final offer regarding our proposals and61counter-proposals,as bein [sic]inadequate in manyphases.Furthermore, although Local 265 was represent-ed by a Shop Steward (Tom Mueller), only as anobserver, Local 533 must reiterate it's [sic] stand asstated at the meeting that all parties involved mustawait a decision from the National Labor RelationsBoard regarding charges filed by Local 533.With bestregards . .. .By letter dated November 18, Respondent respondedas follows:Your letter, of November 9, 1983,reconfirmsyour rejection of our final offer in contract negotia-tions between your local and our Company. It ap-pears that we have reached an impasse.Isuggestthat you reconsider your position. Ifyou do not notify me of a change in your positionby November 30, 1983, we will implement our finaloffer on December 1, 1983.On November 21 Local 533 sent Respondent a letter,the body of which reads:Your letter dated November 18, 1983 was re-ceived this date and I agree with you, we are nowat an impasse regardingyourfinal[offer in contractnegotiations submitted November 8, 1983.As stated previously, Local 533 stands by it's[sic]committment [sic] that Local 265 and Local533, jointly,must negotiate any and all contractagreements with your company as has been doneformany years past, and, furthermore, Local 533has filed charges with the National Labor RelationsBoard and will await the outcome of those decisionsbefore proceeding with further negotiations.With best wishes. .. .On November 29 Respondent issued the followingmemo:To: All Nevada DriversFrom: Lloyd G. PerryThereisan impasse in contract negotiations be-tween Local 533 and the Company. Your bargain-ing agent rejected the Company's final offer on No-vember 18, 1983 and confirmed our impasse on No-vember 21, 1983.As stated in our letter of November 18, 1983, wewill implement our final offer on December 1, 1983.The final offer changed the pay rates as follows:11-1-83 to 7-8-1-84 to 7--8-1-85 to 7-31-8431-8531-8645-9 Hourly rates of pay:Full Time ............................................. ...................................................$8.00$8.33$8.65Casual .... ................................................ . ........................................... .....7 6177.6177.61745-1Mileage rates of pay:Full Time ................................................................................................$02807$0.2922$0.3037 62DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD11-1-83 to 7-8-1-84 to 7-8-1-85 to 7-31-8431-8531-86Casual.......................................................................................................................0.26730.26730.2673Copieswere sentto both Local 533 and Local 265.On December 1, the wagesof theNevada driverswere reduced to$8 per hour.4.The 1984 negotiations between Respondent andthe joint representativesA negotiation session was scheduled for January 18.However it was cancelled when McElroy walked outprior to the commencement of the meeting.On January19 Respondent sent its proposals to Local 533 and Local265, along with a letter,the body of which reads:Our scheduled joint contract negotiations for Jan-uary 18,and 19 have failed because Local #265 wasnot present for the scheduled meeting in Sacramen-to.According to Local #533,they had met withLocal#265 earlier in the day(18th) and that Local#265 had departed as they would not participatewith Local#533 in joint contract negotiations.I stand ready,as I have in the past,to participatein joint contract negotiations.If you will not negoti-ate jointly,Iwill ask the NLRB to withdraw allcomplaints filed against us.Since I was not able to present our negotiatingproposal to you jointly, I am submitting it as an at-tachment to this letter.I am ready to meet with youand jointly negotiate a new contract.However, be-cause we have not had joint negotiations, I mustinsist that we meet on January 26,27, 30 and 31 inour office at 228 Broadway,Oakland,Ca. 94607.When you have agreed on a meeting time,pleasenotify me.If the two locals are unwilling to jointly negoti-ate, the Company can no longer permit your posi-tion to delay our ability to operate on a reasonablebasis.Unless you meet and negotiate as requested,we will have no alternative but to assume that wehave reached an impasse and we will implement theenclosed proposal on February 1, 1984.On January 27 Local 533 sent Respondent a letter thatstates inter alia:... Your availability for negotiation on Febru-ary 7th in Oakland is convenient to Local 533, asarranged by Local 265,yesterday... .We ask that you re-establish and maintan [sic] thestatus quo of employment conditions,i.e.,return tothe terms and conditions of the labor agreement ex-isting as of October 31, 1983, and reimburse the em-ployees for improperly reduced wages and benefits.By doing so, negotiations would then be takingplace under the conditions that existed at the timeof your unlawful and singular bargaining withLocal 265,and unilateral change of conditions.Simply offering to meet for negotiations does notavoid or remedy the charges against your company.Moreover,inasmuch as both Local 265 and 533are necessary for negotiations, and- 533 cannot speakfor 265,we cannot report on that Local's availabil-ity,and leave it to that Local to respond to yourletter.Your ultimatum of declaring impasse based upona submission of proposals,coupled with notice anddemand for bargaining in the present circumstanceshardly forms a lawful basis for implementation ofemployer's terms and conditions of employment.Should you do so,additional charges will be filed.If you ' are truly interested in resolution of thismatter,we suggest you ask the Labor Board- tostructureand oversee settlement efforts. Pleaseinform us of your intentions concerning re-establish-ing the October 31, 1983 conditions,re-imbursementto employees of unpaid wages, and payment of de-linquent health insurance benefits.Another negotiating session was held on February 7.Greeley, Bice, and Tarson were present for Local 533,McElroy and Shop Steward John Stringer for Local 265,and Perry and Jim Noe for Respondent.Greeley was theprincipal spokesman for the Unions.According toTarson,at the outset of the meeting Greeley said hewanted an understanding from Respondent that the ex-pired contract was still in effect and they were bargain-ing under that contract.Perry said Respondent wouldnot agree to that.After seeking legal advice during acaucus,Greeley stated that,on advice of, counsel, theUnions were maintaining their position.Again Perry saidRespondent would not bargain under those conditions.Following another caucus Greeley stated the Unionswould bargain under those conditions,but the Unions'attorney was filing for an injunction and it would be ad-visable for Perry to contact Respondent's attorney to tryand settle this matter.After another caucus Perry agreed that they wouldcommence bargaining under the contract that expired onOctober 31.Greeley said they would have to delay ne-gotiations on monetary items until they had some sort ofofficial report as to Respondent's financial position. Re-spondent's representatives stated that'they were in theprocess of having an audit done that they would provideto the joint representative in March.Greeley said theUnions wanted to see some sort of records to prove thatthe Company needed-the financial relief it was request-ing.Tarson said that Respondent had provided an auditreport for 1980-1981 and for 1981-1982 by another auditcompany and that after reviewing the reports carefully,they had found a discrepancy in 1981 of about$1millionbetween the two reports and therefore they needed moreinformation as to the Company'sfinancial status. Perry CALIFORNIA NEVADA GOLDEN TOURS63said Respondent would provide an audit report: At thispoint Ronald Curtis, financial consultant, began givingthem information,as toRespondent's financial status andstated that Respondent owed the IRS $400-500 plus 17-percent interest.Tarson again stated that before theUnions could get into negotiations concerning wagesthey needed further reports to substantiate Respondent'sposition.Curtis said the Unions would get the auditreportas soon asRespondent received it.After lunch Curtis stated that Respondent needed the7.6-percent cut in wages and an overall 10.45-percent cutin benefits and wages until at least May 1985 because, ac-cording to the Company's projection, they thought theywould be operating in the black around the end of April1985.Curtis said Respondent had begun to cut the fatout of its operation, they had cut services, some employ-ees had been affected, and four vice presidents had beenlet go. There was some discussion of Respondent's liabil-ity for back wages and benefits.Negotiations resumed on February 8. Present wereTarson and Bice for Local 533, McElroy and StringerforLocal 265, and Perry and Noe for Respondent.Tarson was the spokesman for the Unions. Tarson saidthe Unions would negotiate contract language but wouldwithhold any discussion of monetary items until they re-ceived the audit report. The discussion in this sessionwas based on Respondent's proposal that had been at-tached to Respondent's January 19 letter to the Unions.After discussing several items on this proposal, Tarsonrequested that Curtis be called in so the Unions couldsubmit a proposal referring to Respondent's request for a10-percent relief.After Curtis arrived Tarson said' theUnions would be willing to grant approximately 10-per-cent relief by giving back three paid holidays-MemorialDay, Fourth of July, and Labor Day-3 sick days, 3 va-cation days, and pay for the 15-minute check time beforeand after a run. Tarson explained that based on a Wagerate of $8.65 an hour and annualearningsof approxi-mately $25,000 this relief would amount to approximate-ly $2500 for a driver, but would not specifically hurt anemployee's ability to pay his bills whereas giving back 65cents an hour would directly reduce an employee's pay-check. Perry requested a lunch break so he and Curtiscould review the proposal to determine whether itwould in fact amount to 'the' 10-percent relief they wererequesting.According to Larson, when the meeting resumed afterlunch Perry said he thought it would be unfair to take 3sick days away from an employee because it was for theemployee's protection in the event of illness. Curtis saidRespondent needed the 65 cents an hour give-back.Tarson said it was the Unions' position 'that they couldnot accept a 65-cent give-back. After a caucus they dis-cussed Respondent's proposal to delete the 4, 6, and 8hours minimum pay provision, and the union committeerequested documentation as to cost incurred by Respond-ent under that provision, Tarson proposed that if Re-spondent could not afford to pay back wages at the timebut would agree to assume liability for such, the Unionswould be agreeable to applying the back wages to futurehealth and welfare-payments. At the conclusion of,themeeting they agreed to meet again on February 23.','Ameeting was^ held as scheduled on February 23.Present were Perry and Noe for Respondent, McElroyand Stringer for Local 265, and Greeley, Tarson, andBice for Local 533. At the outset ofthe meetingGreeleysaid the Unions wished tocontinuenegotiations on themonetaryitems andthey proceeded to do so. TheUnions submitted a_ proposal that included, interalia, anadditionalthree holidays, deletion of the cap on healthand welfare contributionsand onsick leaveaccumula-tion, and a $1-per-hourwage increase in all classificationsfor each contract year. Some of the items in the Unions'proposal were discussed but no agreement was reached.Greeley asked when the Unions would receive Respond-ent'saudit report. Perry said March 1 but no later thanMarch 15. Another meeting was scheduled for March 13.Present at the March 13 meeting were Tarson, McEl-roy, Stringer, Perry, and Noe. Both the Unions' and theCompany's proposals were discussed.Someagreementwas reachedas to languagein certain of the proposals.Perry offered to consider having a union representativeon the company board of directors. Tarson said thatwould be agreeable to the Unions but he had no knowl-edge at this time as to who that person could be. Perrysaid, due to some errors in the preparation of the auditreport, it would not be ready until April 1, or April 15 atthe latest.The Unions' representativesagainsaid theycould notengage in negotiations on financialproposalsuntil they received the audit report.The next meeting was on March 15. Present wereTarson,Bice,McElroy, Perry, and Noe. Perry presenteda summary of the tentativeagreementsreached in negoti-ations. They reviewed each section of the summary andthe union representatives either indicated that theyagreedthat it was a correct summary of theagreementreached or corrected the summary or indicated that addi-tional negotiationswould have to be undertaken becauseof uncertainty as to whether the items involved were amonetary loss to employees. The Unions presented writ-ten clarification of certain of their proposals.Another meeting was held on March 15 at which timeRespondent and the Unions continued to discuss the non-monetary items of their proposals on which tentativeagreementhad not been'reached. Respondent submitteda summary of the tentativeagreementsthat had beenreached through that date together with Respondent'sproposals for continued negotiations. These proposalsdealtwith monetaryitems andcontained the followingjustification for its proposal for reduction in the econom-ic package:Following are the Company's proposals for con-tinuednegotiation.These includemoney itemswhich are predicated on certain facts. First, is theCompany's need for lower payroll costs so that theCompany can continue to exist. Money savings arerequired to liquidate, the Internal Revenue Service'sliability,, the loan payment requirements for buses,and the trade account deficits. Cost savings are re-quired so that the Company can compete withGreyhound, who is now able to substantially under-cut our Tariff.We also have to compete with agreatly increased number of competitors who are 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnon-union. Second, there have been requests by theUnion to increase our costs for some items. Each in-crease will- have to be matched with a correspond-ing decrease in another area.On March 16 Tarson cancelled the negotiationsessionscheduled for March 19 citing staffing problems in hisoffice and scheduling conflicts. Tarson offered to meeton alternative dates but suggested thatsincemost of thenoneconomic items had been settled, Local 533 wouldjust as soon wait for the audit report so that economicitems could be discussed at the next meeting. Perryagreed to do so and although no definite date was set forthe next meeting, according to Tarson, it was understoodthat it would be sometime after April 15.By letter dated March 20, addressed to Perry, Tarsonexpressed his regrets at the cancellation of the March 19meeting and further stated:As I mentioned to you during our phone conver-sation,it isregrettable we could not meet to finalizenegotiations for a new contract this week.With all due respect, the next available dates willdepend largely on the availability of the new auditreport, as those concernedcan examine them inorder to come up with some idea of what yourcompany's financial dilemma might be.Hoping that the cooperation between all partieswill continue to produce an amicable solution in anew agreement, I remain .. .Respondent responded by letter dated March 21, ad-dressed to Local 533 and Local 265, which requestedthat the Unions-seek membership approval of Respond-ent's "final" proposal, which was attached thereto, andstated Respondent's intent to implement this proposal onApril 1. The body of the letter reads:The Company's proposal for a new workingagreement includes money items which are predi-cated on certain facts. First, is the Company's needfor lower payroll costs so that the Company cancontinue to exist. Money savings are required to liq-uidate the Internal Revenue Service's liability, theloan payment requirements for buses, and the tradeaccount deficits. Cost savings are required so thatthe Company can compete with Greyhound, who isnow able to substantially undercut our Tariff. Wealsohave to compete with a greatly increasednumber of competitors who are non-union. Second,there have been requests by the Union to increaseour costs for some items. We have increased thehealth and welfare contribution. Any otherincreasewill have to be matched with a corresponding de-crease in another area.Local 533's cancellation of negotiations that wasscheduled for March 19, 1984, is of concern to me.We have to do something for our employees to easetheir' uncertainties. It appears that the officers ofthat Local are delaying the negotiations. That con-duct along with positions taken previously and withprevious cancellations lead us to believe that addi-tional negotiations will be unproductive. Therefore,we submit herewith our "final" proposal and re-quest that you seek membership approval of it. Ifapproval is not received by March 31, 1984, we willconsider that we are at an impasse and will ,imple-ment our "final/final" proposal on April 1, 1984.If the Unions wish to meet for the purpose of ad-ditional negotiations in sufficient time to permit amembership vote not later than March 31, 1984,please let me know.-Upon receipt of this letter Tarson telephoned Perryand expressed his position that Perry's request was im-proper and further that Perry did not allow the Unionssufficient time to submit a referendum to their members.Perry said that regardless of the outcome or whether heactually implemented Respondent's final offer they couldstill resume negotiations.On March 18- Tarson sent a letter to Perry, the bodyof which reads:I have reviewed your March 21st letter concern-ing our negotiations. It is becoming obvious thatyou are more interested in declaring "impasse" thanengagingin collective bargaining.In response to your company's claimed lack of fi-nancial"ability to pay," we have repeatedly re-quested that you provide financial records for ourauditors to review. To date, no such records havebeen provided.You have again submitted a proposal and withoutproviding for negotiations concerning it, have de-manded acceptance and- approval., As even evi-denced in your second letter, in your haste, youhave now indicated section 19-5, "may be misinter-preted." Is this bargaining in good faith?As we have previously advised, this "take it orelse" and unilateral declaration of impasse in thesecircumstances will not provide lawful basis to avoidbargaining or implement your proposals.The reason for Local 533's request to cancel theMarch 19th meeting as explained were due in partto our office staff being short handed due to sick-ness,and out of town commitments to ourInterna-tional's requests, as, well as myself being sworn in asa Delegate, our one o'clock meeting had to be can-celled under these circumstances. As to our previ-ous mutual agreements to cancel scheduled meet-ings, I'm sure there were no improprieties by any ofthe concerned parties when requesting meetingplaces,times,dates, etc.Furthermore, you have stated financial recordswould not' be available until March 31st, and nowlater to April 15th. Your obligation to furnish finan-cial information requested and to bargain collective-ly remains unsatisfied, particularly in light of ouractions to secure these rights made necessary byyour company's earlier conduct.Please advise when financial information request-ed will be available since that information is neces-sary for us to evaluate your company's claimed lackof ability to pay. CALIFORNIA NEVADA GOLDEN TOURSRespondent did, in fact, implement the terms of its"final/final" offer on April 1. On April 10 Tarson sent aletter to Perry, the body of which reads:Referring to your recent letters and memo de-claring"impasse"and then implementing yourfinal/final offer, please be advised that both Localsare going forward with a mail referendum vote toaccept or reject your final offer.Assuming they reject it, we are still uncertainwhen the company intends to: (a) repay back,wages; (b) make the audit report available, and; (c)company proof of liabilities concerningwages,work rules and benefits that may require monetaryrelief, untilMay, 1985.These items were first negotiated on February 7,1984 but as yet have not been forthcoming. There-fore,it isrespectfully requested that within seven(7) days of receipt of this letter, the above items beanswered before negotiations can resume.On May 3, by mail ballot, the unit employees rejectedRespondent's final offer by a vote of 33 to 4. Local 533notifiedRespondent, by mailgram, of the results of thevote.On May 7 Tarson sent a letter to Perry, the bodyof which reads:You are nowawareyour drivers rejected your"final offer" by a wide margin by secret ballot. Asthe Union has been consistent in bargaining in goodfaith,you have shown to be contrary to negotiatefor reasons yet revealed.The Union still requests:1.The company promised financial and/oraudit report so that the Union can make an intel-ligent judgment regarding wages, work rules,benefits, etc., of the company's claim for reliefuntilMay, 1985.2.Re-establishmentof bid runs to theReno/Tahoe domicile to San Jose, California thatthe'Nevada drivers enjoyedsince1974 until youarbitrarily removed all of them last Novemberunder the guise, of higher costs of hotel rooms inSan Jose and unpredictable winter road condi-tions.3.Re-establish back wages and working condi-tions as ascribed [sic] in the agreement still ineffect.There are of course other items still to be negoti-ated, i.e., your declaration of impasse and imple-mentation of different wages, work rules, etc.Therefore,as stated in our mailgram sent youMay 4th, Locals 265 and 533 stand ready to resumenegotiations at your earliest convenience when allparties amicably meet.With best regards,I remain ....Perry responded, by letter dated May 9 addressed toLocal 533 and Local 265, the body of which reads:Your wire' of rejectionraisesthe question, "Canwe resolve the impasse?"65The lettet from Local #533, dated April 10,1984, indicated your uncertainty on three points:First, as to our intention to provide back pay.Our final offer to the drivers provided for backpaySecond, as to the availability of our annual au-dited reports.We have made the audited reportsfor 1980 through 1982 available and if you desirewe will provide you with copies. The auditedreport for 1983 is still not available even thoughthe certified public accountant, Arthur Young &Company, had indicated a completion date ofMarch 15, 1984. We will make the 1983 auditedreport availableas soon aswe receive it fromArthur Young & Company.Third, as to our need for monetary, relief. Ourbooks are open to you for examination on thisitem.We have previously documented thatmoney is needed to liquidate our liabilities withthe Internal Revenue Service, our loan paymentson the buses, and our trade account deficits.Those requirements still exist and'there are twonew large items (over $100,000 each). One is acourt-awarded judgment to James Wood. Theother is retrospective insurance premiums for1979 to 1983 that, will have to be paid to TransitCasualty.Our financial position has deteriorated below thisyear's forecast for at least three major reasons:One is that Greyhound and many new smallbus companies are quoting charter rates that arelower than our operating costs and this has takenbusiness away from us or has resulted in ourmoving at marginal rates in order to generatecash flow.Two is that we have less buses to generaterevenue. In the last two years we have had tosell 13 buses in order to generate money'to allowus to continue operations. Additionalbus saleshave been considered, but a depressed used busmarket would not provide any operating moneyas virtually all of the proceeds would have to beapplied to our debt to the Internal Revesaue Serv-ice and to our debt on the equipment loan.Three is that we'have been unable to modern-ize our MCI fleet, whose age averages ten years.Also, our fleet will drop four more buses in Oc-tober when our lease expires on the four Eagles.We cannot renew, that lease or buy any newequipment until we meet our obligations with In-ternal Revenue Service and with, Barclay Ameri-can Credit. Our inability to modernize the fleetcould result in our' loss of the Richard Lee ac-count.We have drastically reduced our expenses in allareas and we have asked the drivers to help us. Theonly reason that we have continued to try to savethe Company is our personal pride for 68 years ofhistory in the bus business.We ask you to help us 66DECISIONS OF THE NATIONAL. LABOR RELATIONS BOARDcontinue our historical record and to maintain unionjobs.In view of these facts, what do you propose thatwill resolve the impasse and permit the Company tosurvive? If you desire a face-to-face meeting to dis-cuss this, we are available, at this time, on May 14,17,, 22, 23, 24 and 25.Thereafter there was an exchange of letters betweenPerry and Tarson in which each ascribed to the otherblame for the status of negotiations and Tarson requestedthat ` negotiations resume in Reno on June 4 and Perryagreed to the June 4 resumption, but in Oakland. OnMay 29 Tarson sent a letter to Perry, the body of whichreads:Your letter of May 18th refer[ing] to a resump-tion "to continue discussions" beginning June 4th atyour Oakland office is another clear indication ofyour failure to negotiate in good faith.Inmy correspondence to you I have tried toanswer your questions and/or statements as specifi-cally as possible, but you ignore a simple request asto having, negotiations take place at your Renooffice, especially since Local 533 has gone to muchexpense to accomodate the company and Local 265inmeetings held in Oakland (and Sacramento, ahalf-way point).In addition, there is no' indication of when orwhere or if your financial records will be availablefor the Union's perusal in order that monetary itemscan be ,intelligently negotiated.Furthermore, your declarations of impasse andimplementation of yet another contract is anotherclear indication of your cavalier attitude towardgood-faith bargaining.Therefore, if you are really serious in resumingcontract negotiations, the following criteria must bemet, either wholly or in part, or we will simplyawait the outcome of an NLRB decision regardingall the -charges filed by' Local 533 or other resourcesat-the Union's discretion:1.Restore the contractual agreement in effectOctober 31, 1983 (as per company-Union agree-ment during negotiations February 7, 1984).2.Restore and correct the hourly wage of$8.657, now.3.Repay all back wages.4.Financial and audit report.5.Restore bid runs to operate from Reno toSan Jose (see Section 9-22 of the agreement).On June 12 Respondent sent the Unions a copy of aletter from the firm preparing its audit, which explainedthe delay in the completion of the audit for 1983 andstated that it was anticipated that the audit would beavailable no later than June 30.D. Conclusions1.The separate negotiations with Local 265 andLocal 533 and the resulting reduction in wagesIt is well established that the existence of a collective-bargaining agreement, raises an irrebutable presumptionof a collective-bargaining representative's majority statusduring the life of the contract.Shamrock Dairy, Inc.,119NLRB 998 (1957), and 124 NLRB 494 (1959), enfd. 280F.2d 665 (D.C. Cir. 1960), cert. denied 364 U.S. 892(1960);Pioneer Inn and Pioneer Inn Casino,228 NLRB1263 (1977), enfd. 578 F.2d 835 (9th Cir. 1978);Carmi-chael Construction Co.,258 NLRB 226 (1981), enfd. 728F.2d 1137 (8th Cir. 1984). Here Local 533 and Local 265were the certified joint representative of Respondent'sdrivers in a unit that covered drivers located in the SanFrancisco Bay Area and the Reno-Lake Tahoe area andwere parties to a collective-bargaining agreement withRespondent covering these employees, effective by itsterms until October 31. Respondent argues, however,that parties to a joint certification may voluntarily adopta different mode of negotiations and that Local 533 hadtemporarily waived the right to bargain on a joint basisby its conduct, which had induced Respondent reason-ably to believe that both Local 533 and Local 265 de-sired separate negotiations.I reject this argument. Any waiver of a representa-tive's right to bargain must be "clear and unmistakable."General Electric Co. v. NLRB,414 F.2d 918, 923 (4th Cir.1969). `Here the evidence does not establish such a clearand unmistakable waiver. A Local 265 representativewas present at the negotiations regarding the reassign-ment of the bid runs and, in Local 533's letter announc-ing a desire to open the collective-bargaining agreement,there is nothing to indicate an abandonment of joint rep-resentativestatus or a desire to exclude Local 265. Fur-ther,Local 533 later made its position quite clear, in itsOctober 3 mailgram, that it was the joint representativeof Respondent's employees along with Local 265 andthat any separate meetings between Local 2,65 and Re-spondent would be considered unlawful. In these circum-stances I find that Respondent violated Section 8(a)(5),(2), and (1) of the Act by recognizing Local 265 as thecollective-bargaining representative of a portion of theappropriate bargaining unit, negotiating separately withLocal 265, and entering into, and implementing, theterms of the resulting separate collective-bargainingagreement with Local 265.As to its November negotiations with Local 533 andthe December 1 implementation of its final offer submit-ted during these negotiations, Respondent- argues that itwas genuinely seeking to reach an agreement, and that itwas Local 533's conduct in refusing to consider request-ed economic concessions and its determination to awaitthe outcome of NLRB proceedings that thwarted at-tempts to reach agreement. Therefore, Respondent con-tends, a genuine impasse was reached that should not beaffected by Respondent's conduct in engaging in theprior separate negotiations 'with Local 265. Contrary toRespondent's contentions, I find- that no lawful impassewas reached. Respondent's proposal and its "final offer" CALIFORNIA NEVADA GOLDEN TOURSspecifically provides that it applies only to a portion ofthe appropriate bargaining unit-the drivers located inNevada-and that all references to Local 265 be deletedfrom the contract. Despite Local 533s immediate andunwavering rejection of this proposed modification ofthe certified unit and the representative status of the cer-tified representative, Respondent remained adamantly in-sistenton such modification throughout the negotiationsand during the exchange of correspondence immediatelythereafter, and it was this position that led to a stalematein bargaining. Since modification of a Board-certifiedunit is not a mandatory subject of bargaining, by bargain-ing to impasse thereon Respondent violated Section8(a)(5) and (1) of the Act.National Fresh Fruit & Vegeta-ble Co.,227 NLRB 2014 (1977).Respondent argues that its conduct in the October ne-gotiationswith Local 265 and the November negotia-tionswith Local 533 was, at most, technical or de mini-mis violations, which were cured by its subsequent nego-tiationswith the joint representative. Further, Respond-ent argues its conduct was not unlawful because- each ofthe Locals had the power to bind the joint representa-tive.Therefore,Respondent contends a valid impassewas reached and its subsequent implementation of itsfinal offer was lawful. This argument is not convincingbecauseRespondent negotiatedwithLocal 265 andsought to negotiate with Local 533 not as agents of thejoint representative but in derogation of the joint repre-sentative status.The disruptive nature of such conductprecludes a conclusion of.a technical or de minimis vio-lation.Rather, in the circumstances herein Respondent'sconduct is indicative of bad-faith bargaining. Case law isclear that a valid bargainingimpassecannot exist in thecontext of bad-faith bargaining.NLRB v. Pacific GrindingWheel Co.,572 F.2d 1343 (9th Cir. 1978);Taft Broadcast-ing Co.,163 NLRB 475 (1967);United Contractors Inc.,244 NLRB 72 (1979). In view of the above, I concludethat no valid impasse was reached. Accordingly, in theabsence of a valid impasse, I find that Respondent violat-ed Section 8(a)(5) and (1) of the Act by unilaterally im-plementing its "final" offer on December1.NLRB v.Katz,369U.S. 736 (1962);Taft Broadcasting Co.,163NLRB 475 (1967), enfd. 395 F.2d 622 (D.C. Cir. 1969).2.The joint representative's February request forinformation concerning Respondent's financialstatus and the April 1 implementation ofRespondent's "final/final" offerIt is well established that if an employer asserts finan-cial inability to meet a union's economic demands, uponrequest of the union the employer is obligated to furnishthe union information to document whether it can orcannot afford to meet the union's demands.NLRB v.TruittMfg. Co.,351 U.S. 149 (1956);Teleprompter Corp.,227 NLRB 705 (1977), enfd. 570 F.2d 4, 8 (1st Cir. 1977).Here it is undisputed that Respondent claimed inabilityto pay the contractual wage rate and relied thereon asjustification for its 'proposals for' reduced wages andother benefits. It is also undisputed that the Unions re-quested documentation of this claimed inability to pay,and that such information was not furnished for severalmonths.67Respondent argues that it did not unlawfully refuse tofurnish financial information.Rather it agreed to, anddid, furnish the audit report on its receipt from the audi-tor.Therefore,Respondentargues,the fact that thepreparation of the audit report was delayed does notconstitute a violation. Respondent further contends thatsince Local 533 had reviewed audit reports from earlieryears in the possession of Local 265, it knew that theaudit reports were on a consolidatedbasisand would notbe sufficient to enable the Unions to evaluate the legiti-macy of Respondent's claims. In these circumstances,Respondent contends, the request for the audit reportswas being used by Local 533 as a pretext to delay bonafide negotiation and the pretextual nature thereof is con-firmed by the Unions' failure to request to review thedocuments on which Curtis based his oral presentationconcerning the Company's cash flow position and its fail-ure to accept Perry's offer to, permit a union representa-tive on Respondent's -board of directors where he wouldhave access to all of the Company's financial matters.Whatever might be the validity of this argument if itwere factually supported by the record, I find the argu-ment unconvincing in the context herein. According toTarson's undenied testimony, which I credit, on Febru-ary 7 Greeley stated the Unions' position that negotia-tions on monetary items would have to be delayed untiltheUnions had some sort of official report as to Re-spondent's financial position.Greeley said the Unionswanted to see some sort of records to prove that theCompany needed the financial relief it was requesting. Itwas Respondent's representative that offered the auditreport in response to this request. As to the earlier auditreports, Tarson said there was some discrepancy as to a1981 figure between the report for 1980-1981 and thereport for 1981-1982 and, accordingly, the Unionsneeded additional information as to the Company's finan-cial status. Perry's response was that Respondent wouldprovide an audit report and Curtis began giving themoral information as to Respondent's financial status.Tarson again stated that before,the Unions could get intonegotiations concerning wages they needed further re-ports to substantiate Respondent's position. Curtis' re-sponse was that the Unions would get the audit report assoon as Respondent received it.Contrary to Respondent's urging, I find that theUnions' request for financial information was sufficient toreasonably convey to Respondent that the Unions wererequesting any financial information that would indicatethe accuracy of Respondent's claimed inability to pay. Itwas the Respondent, not the Unions, that defined thisdocumentation in terms of audit reports. The nature ofany substantiating documents was peculiarly within theknowledge of Respondent and Respondent had an obli-gation to furnish such substantiating information aswould allow the Unions to evaluate Respondent's claimof inability to pay. As stated by the Supreme Court inTruitt,supra, "[G]ood faith bargaining necessarily re-quires that claims made by either bargainer should behonest claims. [If an asserted inability to pay] is impor-tant enough to present in the give and take of bargaining, 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDit is important enough to require some sort of proof of itsaccuracy."Here it could not reasonably be expected that theUnions would be able to evaluate the accuracy of Re-spondent's claim without some substantiating documents.In these circumstances I find that Respondent had an ob-ligation to furnish the Unions with such documents. Ifurther find that when Respondent offered to furnishaudit reports in response to the Unions' request for docu-mentation, it knew that the audit report would be insuffi-cient to allow the Unions to evaluate Respondent's finan-cial circumstance and that it had in its possession docu-ments more likely to meet the Unions' requirement inthat they related to Respondent's cash flow and debtproblems. Nevertheless, relevant documents and records'were not made available to the joint representative formore than 2 months. There is no evidence of justificationfor this delay as to information other than the audit re-ports in the process of preparation. Accordingly, I con-clude that the delay in furnishing information other thanthe audit reports was unreasonable and contributed tothe stalemate in negotiations that Respondent was soquick to characterize as an impasse.In the circumstancesI find that Respondent violated Section 8(a)(5) and (1) ofthe Act by its refusal for a ,period of time to furnish theUnionswith financial Information to substantiate itsclaimed inability to pay.International Credit Service, 240NLRB 715 (1979).In view of Respondent's unlawful refusal to furnishsuch information, I further find that no bona fide impassewas reached as to wages. Accordingly, I find that byunilaterally implementing thewage provisions of its"final/final offer" Respondent violated Section 8(a)(5)and (1) of the Act.Palomar Corp.,192 NLRB 592 (1971).menting a collective-bargaining agreement on October21, 1983, with Local 265 covering the rates- of pay,wages,hours of employment, and other terms and condi-tions of employment of the San Francisco employees,Respondent has 'engaged in unfairlaborpractices withinthe meaning of Section 8(a)(5), (2), and (1) of the Act.5.By its insistence, on November 8, 1983, that Local533 accept its "final offer" that demanded that Local' 533enter into a separate collective-bargaining agreementwith it excluding all references to Local 265 and to theunit employees based in San Francisco; by bargaining toimpasse over the nonmandatory subject; and by imple-menting-on December 1, 1983, the terms and conditionsof the "final offer," Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.-6.By implementing the terms and conditions of its"final/final offer" on April 1, 1984, at a time when novalid, good-faith impasse had been reached in its collec-tive bargaining with joint representatives Local 265 andLocal 533, Respondent' has violated Section 8(a)(5) and(1) of the Act.7.By failing and refusing from February 7, 1984, untilMay 9, 1984, to furnish the joint representative's request-ed information as to Respondent's financial status, whichinformation is necessary and relevant to the performanceof the joint representative's functions as collective-bar-gaining representative of the employees in the appropri-ate unit, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5)_and (1) of theAct.8.The above-described unfair labor practices areunfair labor practices affecting commerce within `themeaning of Section 2(6) and (7) of the Act. --CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section2(2) of the Act,engaged in commerce or abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2:Local 533 and Local 265 are labor organizationswithin the meaning of Section2(5) of the Act.3.At all materialtimes,Local 533 and Local 265 havebeen the certified joint exclusive representative of theRespondent's employees within the meaning of Section9(a) of the Act in the following appropriate unit:All motor coach operators and motor truck opera-torsemployed by Respondent-Employer at itsReno, Nevada, South Shore Lake Tahoe, Califor-nia, and San Francisco,California facilities; exclud-ing school bus drivers, all other employees, guards,and supervisors as defined in the Act.4.By withdrawing recognition from, and refusing tobargain with,Local 265 and Local 533 from October 21,1983, until January 18, 1984, as the joint exclusive collec-tive-bargaining representative of the employees in theunit described above; by granting recognition to Local265 as the exclusive collective-bargaining representativeof the employees in the appropriate unit based in the SanFrancisco Bay Area; and by entering into, and imple-REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be . recommended that Re-spondent cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theAct.Since it has been found that Respondent unlawfullywithdrew recognition from Local 265 and Local 533 asthe joint representative of its employees in the certifiedunit, I shall recommendthatRespondent recognize andbargain, on request, with the joint representative as theexclusive bargaining representative of the employees inthe unit. Having also found that Respondent unlawfullyimplemented the terms and conditions of its separateagreementwith Local 265 on November 1, 1983, its"final offer" to Local 533 on December 1, 1983 and its"final/final offer" to the joint representative on April 1,1984, I shall also recommend that Respondent rescindthe terms and conditions of employment unilaterally im-plemented on November 1, 1983, December 1, 1983, andApril 1, 1984, and restore the wages and other terms andconditions of employment established by its collective-bargainingagreementwith the joint representative,which expired on October 31, 1983, until such time as itnegotiates in good faith to a new agreement or to a validimpasse. It is further recommended that Respondent CALIFORNIA NEVADA GOLDEN TOURSmake the employees in the certified unit whole for, anyloss of wages or benefits incurredas a resultof the uni-lateral changes implemented by Respondent, to be com-puted in themannerset forth in F.W. Woolworth Co.,90NLRB 289 (1950), with interest as computed inOlympicMedical Corp.,250 NLRB 146 (1980) andFlorida SteelCorp.,231 NLRB 651 (1977). Any trust fund reimburse-ments are to be made in accordance withMerryweatherOptical Co.,240 NLRB 1213 (1979). Finally, as Respond-ent's unfair labor practices were ofa naturethat has theeffect of totally disrupting the bargaining process and de-priving employees of fundamental rights guaranteed bythe Act, I find the Respondent's conduct to be "egre-gious" within the meaning ofHickmott Foods, Inc., 242NLRB 1357 (1979). Accordingly, it is recommended thatRespondent be ordered to cease and desist from anyother interference with employee rights.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERRespondent,GreyLine Scenic Tours, Inc. d/b/a Cali-fornia Nevada Golden Tours, Oakland,California,its of-ficers, agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to recognize Teamsters,Chauffeurs,War-ehousemen and Helpers Union Local 533, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,and Chauffeurs Union Local265, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusivejoint collective-bargaining representative of its employeesin the appropriate unit described below.(b) Bargaining to impasse over nonmandatory subjectsof bargaining.(c)Giving effect to its October collective-bargainingagreementwithLocal 265 covering unit employeesbased in the San Francisco Bay Area.(d)Unilaterally changing wages and other terms andconditions of employment of its employees in the appro-priate unit described below without giving notice to thejoint representative and providing them with an opportu-nity to bargain or at a time when no valid, good-faithimpasse has been reached in collective bargaining.(e) Failing and refusing to furnish,without unreason-able delay, to the joint representative requested informa-tion necessary and relevant to the performance of thejoint representative'sfunctions as collective-bargainingrepresentative of the employees in the appropriate unit.(f) In any other manner interfering with,restraining,or coercing its employees in' the exercise of the rightsguaranteed them in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.7 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses69(a)Recognize the above-named Unions as the joint ex-clusive collective-bargaining representative of its em-ployees in the appropriate unit described below and, onrequest, meet and bargain with the aforesaid Unions con-cerning wages, hours, and other terms and conditions ofemployment; and, if an understanding is reached,embody it in a signed document. The appropriate unit is:All motor coach operators and motor truck opera-torsemployed by Respondent-Employer at itsReno, Nevada, South Shore Lake Tahoe, Califor-nia, and San Francisco, California facilities; exclud-ing school bus drivers, all other drivers, guards, andsupervisors as defined in the Act.(b)Cease giving effect to the collective-bargainingagreement it entered into with Local 265 on October 21,1983, rescind the terms and conditions of employmentunilaterally implemented on November 1, 1983, Decem-ber 1, 1983, and April 1, 1984, and restore the wages andother terms and conditions of employment established byits collective-bargaining agreement with the joint repre-sentatives, which expired on October 31, 1983, until suchtime as it negotiates in good faith to a new agreement orto a valid impasse.(c)Make the employees in the appropriate unit de-scribed above whole for any loss of wages or benefits in-curred as a result of the unilateral changes implementedby Respondent in the manner set forth in the remedysection herein.(d) Preserve and, on request, make available to theBoard or' its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to' analyze the amount of backpay due under theterms of this Order.(e) Post at its facilities in the San Francisco Bay Areaand the Reno, Nevada area copies of the attached noticemarked "Appendix."8 Copies of the notice, on formsprovided by the Regional Director for Region 32, afterbeing signed by the Respondent's authorized representa-tive,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.R If this order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to recognize and bargain withTeamsters,Chauffeurs,Warehousemen and HelpersUnion Local 533, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica,andChauffeursUnion Local 265, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,as the exclusive joint collective-bargaining representative of its employees in the appro-priate unit described below.WE WILL NOT bargain to impasse over nonmandatorysubjects of bargaining.WE WILL NOT give effect to our October 1983 collec-tive-bargaining agreement with Local 265 covering unitemployees based in the San Francisco Bay Area.WE WILL NOT unilaterally change wages and otherterms and conditions of employment of our employees inthe appropriate unit described below without givingnotice to the joint representative and providing themwith an opportunity to bargain,or at a time when novalid,good-faith impasse has been reached in collectivebargaining.WE WILL NOT fail and refuse to furnish,without un-reasonable delay,to the joint representative requested in-formation necessary and relevant to the performance ofthe joint representative's functions as collective-bargain-ing representative of the employees in the appropriateunit.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL recognize the above-named Unions as thejoint exclusive collective-bargaining representative of ouremployees in the appropriate unit described below and,upon request,meet and bargain -with the aforesaidUnions concerning wages, hours,and other terms andconditions of employment;and, if an understanding isreached,embody it in a signed document.The appropri-ate unit is:All motor coach operators and motor truck opera-torsemployed by Respondent-Employer at itsReno, Nevada,South Shore Lake Tahoe, Califor-nia, and San Francisco,California facilities;exclud-ing school bus drivers, all other drivers,guards, andsupervisors as defined in the Act.WE WILL cease giving effect to the collective-bargain-ing agreement we entered into with Local 265 on Octo-ber 21, 1983,rescind the terms and conditions of employ-ment unilaterally implemented on November 1, 1983,December 1, 1983,and April 1,1984, and restore thewages and other terms and conditions of employment es-tablished by our collective-bargaininig agreement withthe above-named joint representative, which expired onOctober 31,1983, until such time as we negotiate ingood faith to a new agreement or to a valid impasse.WE WILL make the employees,in the appropriate unitdescribed above whole for any loss of wages or benefitsincurred as a result of the unilateral changes implement-ed by us.GREY LINE SCENIC TOURS, INC. D/B/ACALIFORNIA NEVADA GOLDEN TOURS